Citation Nr: 0201187	
Decision Date: 02/05/02    Archive Date: 02/11/02

DOCKET NO.  95-03 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), to include the question of whether PTSD is a 
result of the veteran's own willful misconduct.


REPRESENTATION

Appellant represented by:	Francis M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel
INTRODUCTION

The veteran had active service from January to December of 
1974.  He was initially administratively discharged from 
service under other than honorable conditions in lieu of a 
trial by court-martial.  In January 1981, his discharge was 
upgraded to a general discharge under honorable conditions, 
but the reason for separation was unchanged.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine.  In August 1996, the Board remanded 
this matter back to the RO for further action, and, in a 
September 1997 administrative decision, the RO held that 
service connection could not be established for any 
disability, including PTSD, resulting from a November 1974 
incident on the basis that such disability would be due to 
the veteran's own willful misconduct.  The veteran appealed 
that decision, and his claim for service connection for PTSD 
was denied by the Board in a March 2000 decision.

Subsequently, the veteran appealed this denial to the United 
States Court of Appeals for Veterans Claims (Court).  In 
response, the Secretary of Veterans Affairs filed an 
Unopposed Motion for Remand and to Stay Proceedings in March 
2001, citing the recent passage of the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  In an April 2001 order, the Court granted the 
Secretary's unopposed motion and vacated and remanded the 
March 2000 Board decision.  In November 2001, the Board 
informed the veteran of his right to submit additional 
evidence and argument in support of his appeal, and, in the 
same month, the Board received new evidence accompanied by a 
waiver of the veteran's right to RO review of such evidence.  
See 38 C.F.R. § 20.1304 (2001).

The veteran's initial claim for service connection, received 
in March 1994, was specifically limited to PTSD.  That is the 
only claim which has been argued, recognized, adjudicated or 
considered on appellate review or by the Court.  It is the 
only issue before the Board on appeal at this time.  However, 
several other psychiatric disabilities have been diagnosed by 
various examiners over the years in addition to, or in lieu 
of, PTSD.  In his brief of March 2001, the appellant's 
representative has presented arguments which seem to 
constitute a claim for service connection for psychiatric 
disabilities other than PTSD.  Furthermore, the extensive, 
detailed, medical statement they submitted in November 2001 
refers to several psychiatric diagnoses and seems to reflect 
an opinion that many of them are etiologically related, at 
least in part, to his experiences in service.  The question 
of whether the recent statements were intended to raise a 
claim for service connection for psychiatric disability other 
than PTSD requires further clarification and, potentially, 
initial adjudication, by the RO.  It is not intertwined with 
the issue which all parties have recognized as being in 
appellate status; therefore, there is no need to defer or 
delay this decision pending clarification and adjudication of 
that matter.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal is of record.

2.  During service, in November 1974, the veteran became 
quite intoxicated and violent while at an enlisted men's 
club.  He refused to leave when requested and was then 
removed from the club by the military police.

3.  During his removal from the club and afterward, the 
veteran engaged in violent behavior towards the military 
policemen and other personnel which caused several injuries 
and some property damage.  Forceful action was required to 
subdue and restrain him and he received minor injuries.  

4.  The veteran's actions during the November 1974 incident 
involved deliberate or intentional wrongdoing, with knowledge 
of or wanton and reckless disregard of the probable 
consequences.

5.  Medical opinions of record have concluded that the 
November 1974 in-service incident described above was a 
causal factor in the development of the veteran's 
subsequently diagnosed PTSD.  No other incident or event 
during the veteran's service has been described as stressful 
to him or otherwise implicated in the development of his 
PTSD.  


CONCLUSIONS OF LAW

1.  The incident of November 1974 was due to the veteran's 
willful misconduct.  38 U.S.C.A. § 105; 38 C.F.R. § 3.1. 

2.  To the extent that the veteran's PTSD was causally 
related to the November 1974 in-service incident, service 
connection may not be established for PTSD because it 
resulted from his own willful misconduct.  38 U.S.C.A. 
§§ 105, 1110, 1154, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.1, 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and regulations

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (now codified at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained all relevant records of psychiatric treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing the etiology of his claimed 
disorder, based on a review of the claims file.  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met.  See 38 U.S.C.A. 
§ 5103 (West 1991 & Supp. 2001).  As noted above, the Board 
notified the veteran of his right to submit additional 
evidence in a November 2001 letter, and the provisions of 
38 U.S.C.A. § 5103 were addressed in the Secretary's March 
2001 motion.  In view of this, the Board finds that the 
veteran's appeal will not be adversely affected merely 
because the RO developed this appeal prior to the enactment 
of these newly enacted provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 
(2001).  However, VA regulations recognize that symptoms 
attributable to PTSD are often not manifested in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal relationship between current 
symptomatology and the specific claimed in-service 
stressor(s).  See 38 C.F.R. § 3.304(f) (2001); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
There has been no allegation of any combat stressor, as 
defined, and that situation need not be further considered.  
Where the claimed stressor is not related to combat, the 
record must contain service records or other credible 
evidence corroborating the stressor.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d), (f) (2001); Gaines v. 
West, 11 Vet. App. 353, 357-58 (1998).  Such corroborating 
evidence cannot consist solely of after-the-fact medical 
evidence containing an opinion as to a causal relationship 
between PTSD and service.  See Moreau v. Brown, 9 Vet. App. 
389, 396 (1996).  In this case, there is no question that a 
violent episode occurred in November 1974.  The details of 
that incident are thoroughly documented in the record.  
Rather, the question for resolution is whether that episode 
may be legally recognized as a causal event, for service 
connection purposes.  

Service connection may not be granted in cases where the 
disability at issue resulted from the veteran's own willful 
misconduct.  An injury or disease incurred during service is 
generally regarded to be in line of duty unless it was the 
result of the veteran's own willful misconduct or abuse of 
alcohol or drugs.  38 U.S.C.A. § 105 (West 1991); 38 C.F.R. 
§ 3.1(m) (2001).  

Willful misconduct means an act involving conscious 
wrongdoing or known prohibited action.  Such an act involves 
deliberate or intentional wrongdoing, with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Mere technical violations of police regulations or ordinances 
will not per se constitute willful misconduct.  Willful 
misconduct will not be determinative unless it is the 
proximate cause of injury, disease or death.  38 C.F.R. 
§ 3.1(n) (2001).  See also Smith v. Derwinski, 2 Vet. App. 
241, 243-246 (1992) (incurrence in the "line of duty" is 
presumed unless willful misconduct is shown to have occurred 
by a preponderance of the evidence).

II.  Factual background

The veteran's service records reflect that in July 1974, the 
veteran had been seen for complaints of inability to function 
and anger.  There was no evidence of psychotic activity.  The 
impression was questionable transient situational adjustment 
reaction.  In August 1974, the veteran was evaluated after he 
had been found in possession of hashish.  A September 1974 
medical report reflects that he had emotional and attitudinal 
problems that might compromise his judgment and reliability.

He received repeated nonjudicial punishment in August and 
September 1974 for multiple offenses including willful 
disobedience of lawful orders and having in his possession a 
controlled substance.  In October 1974, the veteran received 
nonjudicial punishment for being disrespectful toward his 
superior commissioned officer, assaulting a noncommissioned 
officer, wrongfully using profane language causing a breach 
of the peace, indulging himself in intoxicating liquor while 
in the performance of his duty, and being disorderly in the 
correctional custody building.  

Because of his willful and persistent misconduct, the veteran 
was examined for separation from service in October 1974.  On 
a medical history form, he checked those blocks indicating 
that he had or had had depression or excessive worry and 
nervous trouble.  On the medical examination report, the 
examiner indicated that the veteran had undefined emotional 
problems.  In a more detailed separate mental status 
evaluation, the examiner noted that the veteran was fully 
alert and oriented.  However, the veteran was confused, and 
his thought content was abnormal.  The impression was that 
the veteran had significant mental illness but was mentally 
responsible, was able to distinguish right from wrong, adhere 
to the right, and had the mental capacity to participate in 
Board proceedings.

In November 1974, court-martial charges were prepared against 
the veteran charging him with offering violence to a superior 
commissioned officer who was then in the execution of his 
office by kicking him in the groin with his foot; assaulting 
a sergeant who was in the execution of military police duties 
by spitting twice in his face; assaulting a private first 
class who was then in the execution of military police duties 
by kicking him in the ribs with his foot; assaulting a 
specialist four who was in the execution of military police 
duties by kicking him in the groin with his foot; and 
assaulting another specialist four by kicking him in the 
groin with his foot.  

Sworn statements from several of the individuals involved 
accompanied the court-martial charges.  A specialist four 
indicated that, on the night of November 4, 1974, while on 
duty as a military policeman at an enlisted men's club, his 
immediate superior told him to be on the lookout for the 
veteran because he was highly intoxicated.  The veteran was 
reportedly staggering about, bothering the waitress, and 
later causing a commotion at the pool tables.  Several 
minutes later, after being asked by a sergeant and one of his 
friends to leave the club, the veteran became very violent 
and was subdued by several of the workers at the club.  The 
sergeant then told the witness to obtain a vehicle to take 
the veteran away.  On his way out, the veteran unleashed a 
kick and caught the witness in the groin, doubling him up.  
This witness stated that they finally got the veteran into 
the vehicle while he was still kicking and fighting.  

The sergeant stated that he had noticed that the veteran 
appeared to be highly intoxicated at the enlisted men's club.  
As such, the sergeant stopped the veteran and told him that 
he would have to leave the club.  Later, the veteran's 
friends came over and attempted to get him to leave.  At that 
time, the veteran became very violent, and his friends and 
the sergeant wrestled him to the floor and held him there 
until the club manager got the key to the door.  When they 
got the veteran outside, a vehicle was waiting for them, and, 
as they struggled to get him to the car, he kicked a 
specialist four in the groin.  After they got the veteran in 
the car, he was still kicking and fighting.  When they got 
him to the military police station, he jumped out of the 
vehicle kicking and fighting.  Two military policemen caught 
the veteran and wrestled him down.  

Another specialist four also stated that the veteran had 
kicked him in the groin area and that he and a private first 
class had wrestled the veteran to the ground to place hand 
irons on his hands.  In struggling to put the hand irons on 
the veteran, he tried to fight with his hands, feet, and 
mouth by biting.  The veteran repeatedly tried to kick at 
them and fight while in hand irons.  Also, the veteran spat 
on the desk sergeant.  The veteran was then placed on the 
floor face down, where he attempted to bite the corner of the 
wall.  He was then taken to the dispensary.  The veteran 
would not cooperate at all on the way to the dispensary and 
attempted to bite the specialist four.  Once at the 
dispensary, he continued to resist their control.  The 
veteran had bitten two individuals on the hands and had also 
used every profane word he could muster toward the military 
police and the medical staff at the dispensary.  While at the 
dispensary, the medic on duty applied first aid to the 
veteran's facial area.  The veteran struck with his foot at 
the doctor's groin area while being escorted to see the 
medical officer.  The doctor refused to administer a sedative 
since he did not know what the veteran had consumed during 
the night and feared an overdose.  The veteran then calmed 
down after returning to the station.  

A statement by another sergeant reflects that, on November 4, 
1974, he had been performing his duties as desk sergeant for 
the military police detachment and that at about 9:15 p.m. he 
had heard a commotion on the outside of the station.  Shortly 
thereafter, two patrolmen on duty entered the station with 
the veteran in custody and in hand irons; he was screaming 
and resisting the military police in every possible way.  
Upon entering the station, the veteran leaned on the guard 
rail in front of the desk and spat directly in the sergeant's 
face and shirt twice.  The veteran then began kicking and 
flailing around and was placed on the floor with a policeman 
sitting on his legs.  

A statement by a Medical Corp Officer reflects that, on the 
night of November 4, 1974, the veteran had been brought into 
the dispensary by the military police in a very disorderly 
state.  He was acting belligerent, violent, and almost 
psychotic in his desire to inflict harm on others or himself.  
The physician indicated that because he was not aware of 
what, if any, drug abuse had been involved, he decided not to 
sedate or treat the veteran any further.  The physician asked 
the military police to remove him from the premises, 
whereupon the veteran attempted to break away and kicked at 
his groin.  

The veteran later requested a discharge for the good of the 
service in lieu of trial by court-martial for this episode 
and was thus separated from service.  

In March 1994, the veteran submitted his initial claim for 
service connection for PTSD.  The regional office later 
received reports from the Worcester State Hospital reflecting 
treatment of the veteran for alcoholism and a personality 
disorder in November 1975.  There were also reports by the 
North Central Alcoholism Commission and Marlborough Hospital 
reflecting treatment of the veteran in 1980 and 1981 for 
problems with alcohol.  

The regional office later received additional private medical 
records from Doctor's Hospital (now Adcare Hospital) 
reflecting treatment of the veteran from 1981 to 1984 for 
problems with alcohol and drugs.  

A detailed report from the Decker Hill Counseling Center, 
dated in February 1995, reflects that the veteran had entered 
treatment complaining of severe depression, sleep 
disturbances, intrusive memories, impulsivity with his 
use/abuse of medications, extreme and debilitating anxiety, 
rage attacks, and relationship problems.  The diagnoses were 
PTSD, bipolar illness, and polysubstance abuse in remission.  
There had been childhood and military trauma, and the veteran 
had marked impairment in both social and occupational 
functioning.  

A May 1995 decision by an administrative law judge for the 
Social Security Administration reflects that the veteran 
suffered from bipolar disorder, polysubstance abuse (both 
drugs and alcohol) in remission, and PTSD.  It was determined 
that the veteran had been under a qualifying disability since 
March 1994.  

The veteran testified at an RO hearing in September 1995.  He 
related his version of the incident which began at the 
enlisted club and acknowledged that he had been intoxicated 
and did become violent.  Also, he conceded that the initial 
actions by the military police to get him inside the vehicle 
were necessary since there was much violence involved.  His 
explanation was that he had been fighting hard and that they 
had been fighting back in order to get him under restraint.  

Additionally, the veteran testified that, after arriving at 
the police station, the police administered blows to his head 
with clubs, fists, and boots.  The veteran claimed that he 
was in fear for his life.  He was told he was going to be 
killed if he did not calm down.  In his opinion, all he could 
do was fight back.  The next thing the veteran recalled was 
waking up in his own bed the next day in the barracks, with a 
man standing guard over him with a 45-caliber handgun with 
orders to restrain him if he got up.  The veteran had looked 
in the mirror, and his face and head had been deformed from 
swelling.  There was black paint from the clubs all over his 
face.  The veteran noted that he did not want to have 
anything further to do with the service or the government and 
was subsequently discharged from service.  

In further testimony, the veteran stated that he subsequently 
moved back to his parents' home and bounced from one job to 
another.  He reported being treated on numerous occasions for 
alcoholism and related illnesses but noted that he never 
realized that what was wrong with him was PTSD.  Also, he 
noted nightmares of the incident in service and stated that 
authority figures would make him recall the incident.  While 
he reported being offered medical help after the in-service 
incident, he had refused it.  He indicated that he had 
initially been diagnosed as having post-traumatic stress 
disorder at the Decker Hill Counseling Services in 1993 or 
1994. 

The regional office later received a report by Acadia Health 
Care reflecting an evaluation of the veteran in 
September 1995.  The physician was Judy Burk, M.D.  The 
veteran reported that he had stopped taking all medications 
about one month previously, as nothing seemed to be helping.  
It was noted that the veteran had been working very hard to 
maintain his sobriety.  The psychiatric diagnoses were PTSD, 
probable complex partial seizure disorder, and history of 
major depression.  Bipolar disorder and dysthymia were to be 
ruled out.  

In a February 1996 statement, Tom Jones, an attorney, argued 
that, prior to the veteran's entry into service, there was no 
history of any acquired or developmental psychiatric 
disorder.  Mr. Jones noted that the veteran had been 
belligerent and violent in service and that the military 
police had to forcibly subdue him.  The veteran reported that 
he had been taken into custody during his violent outburst 
and had been beaten with clubs to the extent that his face 
was blackened and swollen.  Due to his feelings of paranoia 
regarding all military personnel, he declined any treatment 
for his injuries and shortly thereafter was given an 
administrative discharge.  

Mr. Jones further set out that within a year of his 
discharge, in 1975, the veteran had been seen by medical 
authorities, and a diagnosis of organic brain syndrome had 
been made.  The diagnosis had been attributed to alcohol 
abuse at that time.  While the veteran might well have also 
had a developmental disorder diagnosed as a personality 
disorder for which service connection could not be granted, 
that did not preclude entitlement to service connection for 
the acquired psychiatric disorder, initially diagnosed as 
organic brain syndrome within one year of service and 
currently diagnosed as post-traumatic stress disorder.  

The regional office later received a report of the veteran's 
treatment at the Worcester City Hospital in February 1981.  
He had felt depressed and had taken 25 aspirin.  

A November 1996 report from the Acadia Hospital reflects 
treatment of the veteran with an assessment of severe 
depression with suicidal ideation.  

Another report from the Decker Hill Counseling Center, dated 
in December 1996 reflects that the veteran had had a very 
traumatic childhood and youth and already had PTSD when he 
joined the military service.  It was indicated that his 
experience in the military service exacerbated his 
preexisting problems.  The diagnoses were again PTSD, bipolar 
illness, and polysubstance abuse in remission.  

The veteran was afforded a VA psychiatric examination by a 
Board of two psychologists in December 1996.  These examiners 
found that a significant event in the veteran's military 
service occurred when he had been drinking, became 
belligerent, and had been beaten up by the military police 
who attempted to restrain him.  The veteran reported that he 
had a great deal of difficulty sleeping.  He had nonspecific 
dreams of monsters coming at him and "just fear."  On a 
mental status examination, various findings were recorded.  
The veteran showed considerable remorse for his violent 
behavior in the past and appeared to be struggling to find 
ways to improve his own behavior.  The examiners concluded 
that the veteran showed various symptoms of PTSD, including 
being exposed to a traumatic event, specifically his beating 
in the military service.  Also noted were persistent 
avoidance, a sense of a foreshortened future, symptoms of 
increased arousal including difficulty falling asleep, 
irritability, anger outbursts, and difficulty concentrating 
and depression.  The diagnoses were chronic post-traumatic 
stress disorder and severe major depression.  

In November 2001, the veteran's representative submitted a 
report of a psychological evaluation by Frank Luongo, Ph.D.  
In this report, Dr. Luongo noted that he had reviewed the 
veteran's past medical records, and the report contains a 
further recitation of the veteran's in-service altercation 
from 1974.  Dr. Luongo noted that the veteran's history was 
consistent with an individual who showed "some degree" of 
mental and emotional fragility during his youth, although 
this was never sufficiently persistent to constitute a 
diagnosable mental disorder.  He then stated "[t]he 
culminating incident of 11/4/74 and the aftermath of the 
profound decompensation in [the veteran's] functioning over a 
many year period indicate that the incident and its 
subsequent status as the trauma for his PTSD were of great 
significance in his subsequent deteriorated functioning."  
His perception of the event, combined with his pre-existing 
psychological vulnerability supported, in Dr. Luongo's 
opinion, his perception that he had to defend himself, 
"particularly [in] the context of his alcohol use at the 
time, such use serving to likely distort and exaggerate his 
underlying feared based experiences."  In conclusion, Dr. 
Luongo expressed the opinion that the 1974 incident and its 
aftermath were "decisive events" in the subsequent 
unraveling of the veteran's personality and deterioration of 
his coping skills.  

III.  Analysis

In this case, the record reflects that, while the veteran was 
serving on active duty in November 1974, he became 
intoxicated and violent at a base enlisted club and had to be 
forcibly removed from the club and taken to a police station 
by the military police.  At the club, enroute, and after 
arrival at the police station, the veteran's behavior, by the 
consistent account of several witnesses, was very violent.  
He struggled with, kicked, bit, and struck the military 
policemen who in turn struck back at him.  The veteran 
received minor injuries about his face and head; he has not 
alleged that he suffered any permanent physical disability as 
the result of his injuries.  Court-martial charges were 
prepared against the veteran as a result of the incident.  He 
was eventually administratively separated from service in 
lieu of trial by court-martial for his behavior.  

Following service, the veteran was hospitalized and treated 
at private medical facilities on numerous occasions, 
primarily for problems associated with severe and chronic 
alcohol abuse.  Psychiatric diagnoses, including PTSD, have 
recently been made at private medical facilities and when the 
veteran was examined by the VA in late 1996.  The private 
medical records and the VA examination report indicate that 
the veteran's PTSD could be at least partially a result of 
the documented violent episode which occurred in 
November 1974.  The Board acknowledges that the newly 
submitted statement from Dr. Luongo further supports this 
finding.

The Board notes, however, that the November 1974 incident was 
clearly and unequivocally the result of actions of the 
veteran.  As he has substantially acknowledged, he became 
intoxicated and violent at an enlisted club, fought with 
other patrons, struggled with and struck military policemen 
as they attempted to remove him from the club and after they 
arrived at the police station, and even kicked at a medical 
officer while the police were attempting to obtain medical 
treatment for him.  It is quite apparent that his behavior 
amounted to willful misconduct.  Even Dr. Luongo has 
recognized that his violent behavior was the result of his 
impairment in perception due to intoxication, which combined 
with a psychological vulnerability which pre-existed service.  
The Board can only conclude that it is manifestly clear that 
the actions of the veteran were the result of excessive use 
of alcohol.  His actions clearly constituted deliberate or 
intentional wrongdoing with knowledge of or wanton and 
reckless disregard of the probable consequences.  The actions 
of the veteran during the November 1974 in-service incident, 
therefore, constituted willful misconduct.  

Even assuming a causal relationship between that incident and 
the veteran's PTSD, service connection may not be established 
for the PTSD, since it resulting from willful misconduct.  
38 U.S.C.A. §§ 105, 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.1(m) and (n) (2001).  Accordingly, under the 
circumstances, it follows that favorable action in connection 
with the veteran's appeal is legally precluded.  


ORDER

Entitlement to service connection for PTSD is not 
established, and the appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals 


 

